 



LOAN AGREEMENT
     THIS LOAN AGREEMENT (this “Agreement”) is made as of August 15, 2007 (the
“Closing Date”), by and between GENERAL ELECTRIC CAPITAL CORPORATION, a Delaware
corporation (“Lender”), and SUMMIT HOTEL PROPERTIES, LLC, a South Dakota limited
liability company (“Borrower”).
AGREEMENT:
     In consideration of the mutual covenants and provisions of this Agreement,
the parties agree as follows:
     1.       Definitions. The following terms shall have the following meanings
for all purposes of this Agreement:
     “ADA” means the Americans with Disabilities Act of 1990, as such act may be
amended from time to time.
     “Affiliate” means any Person that directly or indirectly controls, is under
common control with, or is controlled by any other Person. For purposes of this
definition, “controls”, “under common control with” and “controlled by” mean the
possession, directly or indirectly, of the power to direct or cause the
direction of the management and policies of such Person, whether through
ownership of voting securities or otherwise.
     “Amended and Restated Note” means the amended and restated note to be
executed by Borrower in the form attached to this Agreement as Exhibit B. The
Amended and Restated Note shall amend and restate the Note in its entirety and
shall be executed by Borrower as of the date of the Final Disbursement.
     “Anti-Money Laundering Laws” means all applicable laws, regulations and
government guidance on the prevention and detection of money laundering,
including 18 U.S.C. § § 1956 and 1957, and the BSA.
     “Applicable Regulations” means all applicable statutes, regulations, rules,
ordinances, codes, licenses, permits, orders and approvals of each Governmental
Authority having jurisdiction over the Premises, including, without limitation,
all health, building, fire, safety and other codes, ordinances and requirements,
all applicable standards of the National Board of Fire Underwriters and the ADA
and all policies or rules of common law, in each case, as amended, and any
judicial or administrative interpretation thereof, including any judicial order,
consent, decree or judgment applicable to any of the Borrower Parties.
     “Architect’s Agreement” has the meaning set forth in the Disbursement
Agreement.
     “Borrower’s Architect” has the meaning set forth in the Disbursement
Agreement.
     “Borrower Parties” means, collectively, Borrower and any guarantors of the
Loan (including, in each case, any predecessors-in-interest).
     “BSA” means the Bank Secrecy Act (31 U.S.C. § § 5311 et. seq.), and its
implementing regulations, Title 31 Part 103 of the U.S. Code of Federal
Regulations.
GECC Contract No. 32775
GECC Property No. 8004-8031
Baton Rouge, Louisiana

1



--------------------------------------------------------------------------------



 



     “Budget” has the meaning set forth in the Disbursement Agreement.
     “Business Day” means any day on which Lender is open for business other
than a Saturday, Sunday or a legal holiday, ending at 5:00 P.M. Phoenix, Arizona
time.
     “Change of Control” means a change in control of any of the Borrower
Parties, including, without limitation, a change in control resulting from
direct or indirect transfers of voting stock or partnership, membership or other
ownership interests, whether in one or a series of transactions. For purposes of
this definition, “control” means the possession, directly or indirectly, of the
power to direct or cause the direction of the management and policies of any of
the Borrower Parties, as applicable, and a Change of Control will occur if any
of the following occur: (a) any merger or consolidation by any of the Borrower
Parties, as applicable, with or into any other entity; or (b) if any “Person” as
defined in Section 3(a)(9) of the Securities and Exchange Act of 1934, as
amended (the “Exchange Act”), and as used in Section 13(d) and 14(d) thereof,
including a “group” as defined in Section 13(d) of the Exchange Act, who,
subsequent to the Closing, becomes the “beneficial owner” (as defined in
Rule 13d-3 under the Exchange Act), of securities of any of the Borrower
Parties, as applicable, representing 50% or more of the combined voting power of
Borrower’s then outstanding securities (other than indirectly as a result of the
redemption by any of the Borrower Parties, as applicable, of its securities).
     Notwithstanding the foregoing, the following shall not be deemed a Change
of Control, so long as The Summit Group, Inc. remains the Company Manager of the
Borrower and retains at least 45% of the Sharing Ratios and Kerry W. Boekelheide
retains voting control of The Summit Group, Inc.: (i) a transfer of an aggregate
of 49% or less of Class A Membership Interests or Class A-1 Membership Interests
in Borrower; (ii) a transfer of an aggregate of 49% or less of Class B
Membership Interests in Borrower; (iii) a transfer of an aggregate of 49% or
less of Class C Membership Interests in Borrower; or (iv) a transfer of an
aggregate of 49% or less of ownership interests in The Summit Group, Inc. Also
notwithstanding the foregoing, transfers of ownership or beneficial interests in
The Summit Group, Inc. to a trust for the benefit of family members for estate
or tax planning purposes shall not be a Change of Control so long as Kerry W.
Boekelheide retains voting control of The Summit Group, Inc. and exercises
control, directly or indirectly, over the operations and business of The Summit
Group, Inc. Initially capitalized terms used in this paragraph which are not
defined herein shall have the definitions as set forth in the Third Amended and
Restated Operating Agreement for Summit Hotel Properties, LLC dated July 25,
2005.
     “Closing” means the disbursement of the Loan Amount by Title Company as
contemplated by this Agreement.
     “Code” means Title 11 of the United States Code, 11 U.S.C. Sec. 101 et
seq., as amended.
     “Completion Date” has the meaning set forth in the Disbursement Agreement.
     “Contract Documents” has the meaning set forth in the Disbursement
Agreement.
     “Debt Service Coverage Ratio” has the meaning set forth in Section 6.J.
     “Default Rate” has the meaning set forth in the Note.
     “Development Documents” has the meaning set forth in the Disbursement
Agreement.
     “Disbursement Agreement” means the Disbursement Agreement dated as of the
date hereof executed by Borrower and Lender.
     “Disbursements” has the meaning set forth in the Disbursement Agreement.
GECC Contract No. 32775
GECC Property No. 8004-8031
Baton Rouge, Louisiana

2



--------------------------------------------------------------------------------



 



     “Entity” means any entity that is not a natural person.
     “Environmental Indemnity Agreement” means the environmental indemnity
agreement dated as of the date of this Agreement executed by Borrower for the
benefit of the Indemnified Parties and such other parties as are identified in
such agreement with respect to the Premises, as the same may be amended from
time to time.
     “Event of Default” has the meaning set forth in Section 9.
     “Fee” means an underwriting, site assessment, valuation, construction,
processing and commitment fee equal to 0.65% of the Loan Amount.
     “Final Disbursement” has the meaning set forth in the Disbursement
Agreement.
     “Final Disbursement Date” means the date of the Final Disbursement.
     “Franchise Agreement” means the franchise, license or area development
agreements with Franchisor for the conduct of business at the Premises as a
Permitted Concept, together with all amendments, modifications and supplements
thereto.
     “Franchisor” means Choice Hotels International, Inc., a Delaware
corporation, and its successors,.
     “GAAP” means generally accepted accounting principles consistently applied.
     “General Contract” has the meaning set forth in the Disbursement Agreement.
     “General Contractor” has the meaning set forth in the Disbursement
Agreement.
     “Governmental Authority” means any governmental authority, agency,
department, commission, bureau, board, instrumentality, court or
quasi-governmental authority having jurisdiction or supervisory or regulatory
authority over the Premises or any of the Borrower Parties.
     “Improvements” means the improvements to be constructed upon the Land as
contemplated by the Disbursement Agreement.
     “Indemnified Parties” means Lender, the trustees under the Mortgage, if
applicable, and any person or entity who is or will have been involved in the
origination of the Loan, any person or entity who is or will have been involved
in the servicing of the Loan, any person or entity in whose name the encumbrance
created by the Mortgage is or will have been recorded, persons and entities who
may hold or acquire or will have held a full or partial interest in the Loan
(including, but not limited to, investors or prospective investors in any
Securitization, Participation or Transfer, as well as custodians, trustees and
other fiduciaries who hold or have held a full or partial interest in the Loan
for the benefits of third parties), as well as the respective directors,
officers, shareholders, partners, members, employees, lenders, agents, servants,
representatives, contractors, subcontractors, affiliates, subsidiaries,
participants, successors and assigns of any and all of the foregoing (including,
but not limited to, any other person or entity who holds or acquires or will
have held a participation or other full or partial interest in the Loan or the
Premises, whether during the term of the Loan or as a part of or following a
foreclosure of the Loan and including, but not limited to, any successors by
merger, consolidation or acquisition of all or a substantial portion of Lender’s
assets and business).
GECC Contract No. 32775
GECC Property No. 8004-8031
Baton Rouge, Louisiana

3



--------------------------------------------------------------------------------



 



     “Indemnity Agreements” means all indemnity agreements executed for the
benefit of any of the Borrower Parties or any prior owner, lessee or occupant of
the Premises in connection with Hazardous Materials, including, without
limitation, the right to receive payments under such indemnity agreements.
     “Initial Equity Contribution” has the meaning set forth in the Disbursement
Agreement.
     “Initial Loan Amount” means that portion of the Loan to be advanced to
Borrower at the Closing.
     “Land” means the parcels of real estate legally described on Exhibit A
attached hereto, and all rights, privileges and appurtenances associated
therewith.
     “Lender Entities” means, collectively, Lender (including any
predecessor-in-interest to Lender) and any Affiliate of Lender (including any
Affiliate of any predecessor-in-interest to Lender).
     “Loan” means the loan for the Premises described in Section 2.
     “Loan Amount” means $11,300,000.00.
     “Loan Documents” means, collectively, this Agreement, the Note, the
Mortgage, the Disbursement Agreement, the Environmental Indemnity Agreement, the
UCC-1 Financing Statements, the Authorization Regarding Information form
previously delivered on behalf of the Borrower Parties to Lender and all other
documents, instruments and agreements executed in connection therewith or
contemplated thereby, as the same may be amended from time to time.
     “Loan Pool” means: (a) in the context of a Securitization, any pool or
group of loans that are a part of such Securitization; (b) in the context of a
Transfer, all loans which are sold, transferred or assigned to the same
transferee; and (c) in the context of a Participation, all loans as to which
participating interests are granted to the same participant.
     “Management Agreement” means that certain Management Agreement dated
February 11, 2004 entered into between Borrower and Manager, as amended by that
First Amendment to Management Agreement dated April 24, 2006, which Management
Agreement relates to the Premises in addition to other hotel properties.
     “Manager” means The Summit Group, Inc.
     “Material Adverse Effect” means a material adverse effect on (a) the
Premises, including, without limitation, the operation of the Premises as a
Permitted Concept, or (b) Borrower’s ability to perform its obligations under
the Loan Documents.
     “Mortgage” means the deed of trust, deed to secure debt or mortgage dated
as of the date of this Agreement executed by Borrower for the benefit of Lender
with respect to the Premises, as the same may be amended from time to time.
     “Note” means the promissory note dated as of the date of this Agreement
executed by Borrower in favor of Lender evidencing the Loan, as such Note shall
be amended and restated by the Amended and Restated Note and as the Note may be
otherwise amended, restated or substituted from time to time. All references in
the Loan Documents to the Note which are applicable to the period of time from
and after the execution and delivery of the Amended and Restated Note shall mean
the Amended and Restated Note.
     “Obligations” has the meaning set forth in the Mortgage.
GECC Contract No. 32775
GECC Property No. 8004-8031
Baton Rouge, Louisiana

4



--------------------------------------------------------------------------------



 



     “OFAC Laws and Regulations” means Executive Order 13224 issued by the
President of the United States of America, the Terrorism Sanctions Regulations
(Title 31 Part 595 of the U.S. Code of Federal Regulations), the Terrorism List
Governments Sanctions Regulations (Title 31 Part 596 of the U.S. Code of Federal
Regulations), the Foreign Terrorist Organizations Sanctions Regulations (Title
31 Part 597 of the U.S. Code of Federal Regulations), and the Cuban Assets
Control Regulations (Title 31 Part 515 of the U.S. Code of Federal Regulations),
and all other present and future federal, state and local laws, ordinances,
regulations, policies, lists (including, without limitation, the Specially
Designated Nationals and Blocked Persons List) and any other requirements of any
Governmental Authority (including, without limitation, the United States
Department of the Treasury Office of Foreign Assets Control) addressing,
relating to, or attempting to eliminate, terrorist acts and acts of war, each as
hereafter supplemented, amended or modified from time to time, and the present
and future rules, regulations and guidance documents promulgated under any of
the foregoing, or under similar laws, ordinances, regulations, policies or
requirements of other states or localities.
     “Other Agreements” means, collectively, all agreements and instruments
between, among or by (a) any of the Borrower Parties or any Affiliate of any of
the Borrower Parties (including any Affiliate of any predecessor-in-interest to
any of the Borrower Parties), and, or for the benefit of, (b) any of the Lender
Entities, including, without limitation, promissory notes and guaranties;
provided, however, the term “Other Agreements” shall not include the agreements
and instruments defined as the Loan Documents.
     “Participation” means one or more grants by Lender or any of the other
Lender Entities to a third party of a participating interest in notes evidencing
obligations to repay secured or unsecured loans owned by Lender or any of the
other Lender Entities or any or all servicing rights with respect thereto.
     “Permitted Concept” means a hotel and Cambria Suites.
     “Permitted Exceptions” means those recorded easements, restrictions, liens
and encumbrances set forth as exceptions in the title insurance policy issued by
Title Company to Lender and approved by Lender in its sole discretion in
connection with the closing of the Loan.
     “Person” means any individual, corporation, partnership, limited liability
company, trust, unincorporated organization, Governmental Authority or any other
form of entity.
     “Personal Property” has the meaning set forth in the Mortgage.
     “Premises” means, collectively, the Land and the Improvements (as such
terms are defined in the Mortgage).
     “Restoration” has the meaning set forth in the Mortgage.
     “Schedule of Values” has the meaning set forth in the Disbursement
Agreement.
     “Securitization” means one or more sales, dispositions, transfers or
assignments by Lender or any of the other Lender Entities to a special purpose
corporation, trust or other entity identified by Lender or any of the other
Lender Entities of notes evidencing obligations to repay secured or unsecured
loans owned by Lender or any of the other Lender Entities (and, to the extent
applicable, the subsequent sale, transfer or assignment of such notes to another
special purpose corporation, trust or other entity identified by Lender or any
of the other Lender Entities), and the issuance of bonds, certificates, notes or
other instruments evidencing interests in pools of such loans, whether in
connection with a permanent asset securitization or a sale of loans in
anticipation of a permanent asset securitization. Each Securitization shall be
undertaken in accordance with all requirements which may be imposed by the
investors or the rating agencies involved in each such sale, disposition,
transfer or assignment or which may be imposed by applicable securities, tax or
other laws or regulations.
GECC Contract No. 32775
GECC Property No. 8004-8031
Baton Rouge, Louisiana

5



--------------------------------------------------------------------------------



 



     “Site and Utility Plans” means the site and utility plans prepared by
Borrower’s Architect which shall be drawn to the same scale as the ALTA survey
described in Section 4.B and depict the Improvements (including all utilities)
as they are to be constructed pursuant to the Contract Documents and all other
items that would be depicted in the “As Built Survey” of the Premises to be
delivered to Lender pursuant to the Disbursement Agreement.
     “Title Company” means Lawyers Title Insurance Corporation.
     “Transfer” means one or more sales, transfers or assignments by Lender or
any of the other Lender Entities to a third party of notes evidencing
obligations to repay secured or unsecured loans owned by Lender or any of the
other Lender Entities or any or all servicing rights with respect thereto.
     “UCC-1 Financing Statements” means such UCC-1 Financing Statements as
Lender shall file with respect to the transactions contemplated by this
Agreement.
     “UCC” has the meaning set forth in the Mortgage.
     “U.S. Publicly-Traded Entity” is an Entity whose securities are listed on a
national securities exchange or quoted on an automated quotation system in the
U.S. or a wholly-owned subsidiary of such an Entity.
     2.       Transaction. On the terms and subject to the conditions set forth
in the Loan Documents, Lender shall make the Loan. The Loan will be evidenced by
the Note and secured by the Mortgage. Borrower shall construct the Improvements
on the Land in accordance with the terms and conditions of the Disbursement
Agreement and Lender shall make Disbursements pursuant to the terms and
conditions of the Disbursement Agreement to fund the costs of such construction.
The funding of the Initial Loan Amount shall occur simultaneously with the
Closing. Borrower shall repay the outstanding principal amount of the Loan
together with interest thereon in the manner and in accordance with the terms
and conditions of the Note and the other Loan Documents. At the time of the
Final Disbursement, the Note shall be amended and restated by the Amended and
Restated Note. The Amended and Restated Note will mature on the first day of the
month immediately following the month in which the tenth anniversary of the
Final Disbursement Date occurs. The Loan made pursuant to this Agreement, the
construction by Borrower of the Improvements pursuant to the Disbursement
Agreement and the granting of the security interest in the Premises pursuant to
the Mortgage are not severable and shall be considered a single integrated
transaction.
     3.       Escrow Agent; Closing Costs. Borrower and Lender hereby employ
Title Company to act as escrow agent in connection with the transactions
described in this Agreement. Borrower and Lender will deliver to Title Company
all documents, pay to Title Company all sums and do or cause to be done all
other things necessary or required by this Agreement, in the reasonable judgment
of Title Company, to enable Title Company to comply herewith and to enable any
title insurance policy provided for herein to be issued. Title Company shall not
cause the transaction to close unless and until it has received written
instructions from Lender and Borrower to do so. Title Company is authorized to
pay, from any funds held by it for Lender’s or Borrower’s respective credit all
amounts necessary to procure the delivery of such documents and to pay, on
behalf of Lender and Borrower, all charges and obligations payable by them,
respectively. Borrower will pay all charges payable by it to Title Company.
Title Company is authorized, in the event any conflicting demand is made upon it
concerning these instructions or the escrow, at its election, to hold any
documents or funds deposited hereunder until an action shall be brought in a
court of competent jurisdiction to determine the rights of Borrower and Lender
or to interplead such documents or funds in an action brought in any such court.
Deposit by Title Company of such documents and funds, after deducting therefrom
its charges and its expenses and attorneys’ fees incurred in connection with any
such court action, shall relieve Title Company of all further liability and
responsibility for such documents and funds. Title Company’s receipt of this
Agreement and opening of
GECC Contract No. 32775
GECC Property No. 8004-8031
Baton Rouge, Louisiana

6



--------------------------------------------------------------------------------



 



an escrow pursuant to this Agreement shall be deemed to constitute conclusive
evidence of Title Company’s agreement to be bound by the terms and conditions of
this Agreement pertaining to Title Company. Disbursement of any funds shall be
made by check, certified check or wire transfer, as directed by Borrower and
Lender. Title Company shall be under no obligation to disburse any funds
represented by check or draft, and no check or draft shall be payment to Title
Company in compliance with any of the requirements hereof, until it is advised
by the bank in which such check or draft is deposited that such check or draft
has been honored. Title Company is authorized to act upon any statement
furnished by the holder or payee, or a collection agent for the holder or payee,
of any lien on or charge or assessment in connection with the Premises,
concerning the amount of such charge or assessment or the amount secured by such
lien, without liability or responsibility for the accuracy of such statement.
The employment of Title Company as escrow agent shall not affect any rights of
subrogation under the terms of any title insurance policy issued pursuant to the
provisions thereof. Notwithstanding the foregoing, the terms and conditions of
this Agreement shall not limit or affect Title Company’s liability or
obligations under the Disbursement Agreement.
     4.       Closing Conditions. The obligation of Lender to consummate the
transaction contemplated by this Agreement is subject to the fulfillment or
waiver of each of the following conditions:
     A.       Title Insurance Commitments. Lender shall have received for the
Premises a preliminary title report and irrevocable commitment to insure title
in the amount of the Loan, by means of a mortgagee’s, ALTA extended coverage
policy of title insurance (or its equivalent, in the event such form is not
issued in the jurisdiction where the Premises is located) issued by Title
Company showing Borrower vested with good and marketable fee title in the real
property comprising such Premises, committing to insure Lender’s first priority
lien upon and security interest in such real property subject only to Permitted
Exceptions, and containing such endorsements as Lender may reasonably require.
     B.       Survey. Lender shall have received (1) a current ALTA survey of
the Premises or its equivalent, the form and substance of which shall be
satisfactory to Lender in its reasonable discretion and (2) the Site and Utility
Plans. Lender shall have obtained a flood certificate indicating that the
location of the Premises is not within the 100-year flood plain or identified as
a special flood hazard area as defined by the Federal Emergency Management
Agency, or if the Premises is in such a flood plain or special flood hazard
area, Borrower shall have provided Lender with evidence of flood insurance
maintained on the Premises in an amount and on terms and conditions reasonably
satisfactory to Lender.
     C.       Environmental. Lender shall have completed such environmental due
diligence of the Premises as it deems necessary or advisable in its sole
discretion, and Lender shall have approved the environmental condition of the
Premises in its sole discretion.
     D.       Compliance With Representations, Warranties and Covenants. All of
the representations and warranties set forth in Section 5 shall be true, correct
and complete as of the Closing Date, and Borrower shall be in compliance with
each of the covenants set forth in Section 6 as of the Closing Date. No event
shall have occurred or condition shall exist or information shall have been
disclosed by Borrower or discovered by Lender which has had or would be
reasonably likely to have a Material Adverse Effect on the Premises, any of the
Borrower Parties or Lender’s willingness to consummate the transaction
contemplated by this Agreement, as determined by Lender in its sole and absolute
discretion.
     E.       Proof of Insurance. Borrower shall have delivered to Lender
certificates of insurance and copies of insurance policies showing that all
insurance required by the Loan Documents and providing coverage and limits
satisfactory to Lender are in full force and effect.
     F.       Legal Opinions. Borrower shall have delivered to Lender such legal
opinions as Lender may reasonably require all in form and substance reasonably
satisfactory to Lender and its counsel.
GECC Contract No. 32775
GECC Property No. 8004-8031
Baton Rouge, Louisiana

7



--------------------------------------------------------------------------------



 



     G.       Fee and Closing Costs. Borrower shall have paid the Fee to Lender
and shall have paid all costs of the transactions described in this Agreement,
including, without limitation, the cost of title insurance premiums and all
endorsements required by Lender, survey charges, UCC and litigation search
charges, the attorneys’ fees of Borrower, reasonable attorneys’ fees (not to
exceed $7,500.00) and expenses of Lender, the cost of the environmental due
diligence undertaken pursuant to Section 4.C, Lender’s site inspection costs and
fees, stamp taxes, mortgage taxes, transfer fees, escrow, filing and recording
fees and UCC filing and recording fees (including preparation, filing and
recording fees for UCC continuation statements). Borrower shall have also paid
all real and personal property and other applicable taxes and assessments and
other charges relating to the Premises which are due and payable on or prior to
the Closing Date as well as taxes and assessments due and payable subsequent to
the Closing Date but which Title Company requires to be paid at Closing as a
condition to the issuance of the title insurance policy described in
Section 4.A.
     H.       Franchise Agreement. Lender shall have received a certificate (the
“Franchisor Certificate”) from Franchisor in form and substance acceptable to
Lender which provides that the Premises has been approved by Franchisor. If the
Franchise Agreement has been entered into prior to the Closing, the Franchisor
Certificate shall also provide that the Franchise Agreement is valid, binding
and in full force and effect, with a term (inclusive of existing renewal
options) which will expire after the scheduled maturity date of the Note, and no
events have occurred which could constitute a default under the Loan Documents,
and, to the extent Franchisor has a right of first refusal in the Franchise
Agreement that extends to the sale, transfer or conveyance of the Premises,
Franchisor waives all such rights of first refusal set forth in the Franchise
Agreement as to Lender and its successors and assigns.
     I.       Development Documents; Borrower’s Architect Certification.
(1) Lender, in its sole and absolute discretion, shall have approved the
Contract Documents, the Budget, the Schedule of Values, the Architect’s
Agreement, if Borrower is a party to the Architect’s Agreement, the General
Contract, the Borrower’s Architect and the General Contractor; Borrower shall
have caused the General Contractor to deliver a list to Lender and Title
Company, certified by the General Contractor, of (a) all materialmen, laborers,
subcontractors, suppliers and any other parties (collectively, the “Vendors”)
who may claim statutory or common law liens as a result of furnishing material
or labor to the Premises or any portion thereof or interest therein, (b) the
work or materials the Vendors will perform or supply, and (c) the cost of such
work or materials; and Borrower shall have executed or delivered, as applicable,
all Development Documents, including, without limitation, a consent of the
General Contractor to the collateral assignment of the General Contract (the
“Consent of General Contractor”), all in form and substance acceptable to
Lender.
     (2)       Borrower shall have delivered to Lender evidence in form and
substance reasonably satisfactory to Lender that the plans and specifications
for the Improvements are in compliance with all applicable building and zoning
codes, ordinances and requirements.
     J.       Management Agreement. The Management Agreement shall be in full
force and effect. Lender shall have approved the Management Agreement in its
sole discretion and Manager and Borrower shall have delivered to Lender such
subordination agreements, collateral assignments of management agreement and
consents to collateral assignment of management agreement as Lender may require
in its sole discretion.
     K.       Closing Documents. At or prior to the Closing Date, Lender or the
Borrower Parties, as may be appropriate, shall have executed and delivered or
shall have caused to be executed and delivered to Lender, or as Lender may
otherwise direct, the Loan Documents and such other documents, payments
(including, without limitation, the Initial Equity Contribution), instruments
and certificates, as Lender may require in form acceptable to Lender.
GECC Contract No. 32775
GECC Property No. 8004-8031
Baton Rouge, Louisiana

8



--------------------------------------------------------------------------------



 



     Upon fulfillment or waiver of all of the above conditions, Lender shall
deposit funds necessary to close this transaction with the Title Company and
this transaction shall close in accordance with the terms and conditions of this
Agreement.
     5.       Representations and Warranties of Borrower. The representations
and warranties of Borrower contained in this Section are being made by Borrower
as of the Closing Date to induce Lender to enter into this Agreement and
consummate the transactions contemplated herein and shall survive the Closing.
Borrower represents and warrants to Lender as follows:
     A.       Financial Information. (1) Borrower has delivered to Lender
certain financial statements and other information concerning the Borrower
Parties in connection with the transaction described in this Agreement
(collectively, the “Financial Information”). The Financial Information is true,
correct and complete in all material respects; there have been no amendments to
the Financial Information since the date such Financial Information was prepared
or delivered to Lender. Borrower understands that Lender is relying upon the
Financial Information and Borrower represents that such reliance is reasonable.
All annual financial statements included in the Financial Information were
prepared in accordance with GAAP and fairly present as of the date of such
financial statements the financial condition of each individual or entity to
which they pertain. No change has occurred with respect to the financial
condition of any of the Borrower Parties or the Premises as reflected in the
Financial Information, which has not been disclosed in writing to Lender or has
had, or could reasonably be expected to result in, a Material Adverse Effect.
     (2)       Borrower has delivered to Lender the Contract Documents. The
Contract Documents have been approved by the Borrower Parties and the General
Contractor and will enable the Improvements to be constructed for the use of the
Premises as a Permitted Concept.
     B.       Organization and Authority. Each of the Borrower Parties (other
than individuals), as applicable, is duly organized or formed, validly existing
and in good standing under the laws of its state of incorporation or formation.
Borrower is qualified as a foreign corporation, partnership or limited liability
company, as applicable, to do business in each state where the Premises is
located, and each of the Borrower Parties is qualified as a foreign corporation,
partnership or limited liability company, as applicable, to do business in any
other jurisdiction where the failure to be qualified would reasonably be
expected to result in a Material Adverse Effect. All necessary action has been
taken to authorize the execution, delivery and performance by the Borrower
Parties of this Agreement and the other Loan Documents. The person(s) who have
executed this Agreement on behalf of Borrower are duly authorized so to do.
Borrower is not a “foreign corporation”, “foreign partnership”, “foreign trust”,
“foreign estate” or “foreign person” (as those terms are defined by the Internal
Revenue Code of 1986, as amended). Borrower’s U.S. Federal Tax Identification
number, Organization Identification number and principal place of business are
correctly set forth on the signature page of this Agreement. None of the
Borrower Parties, and no individual or entity owning directly or indirectly any
interest in any of the Borrower Parties, is an individual or entity whose
property or interests are subject to being blocked under any of the OFAC Laws
and Regulations or is otherwise in violation of any of the OFAC Laws and
Regulations; provided, however, the representation contained in this sentence
shall not apply to any Person to the extent such Person’s interest is in or
through a U.S. Publicly-Traded Entity.
     C.       Enforceability of Documents. Upon execution by the Borrower
Parties, this Agreement and the other Loan Documents shall constitute the legal,
valid and binding obligations of the Borrower Parties, respectively, enforceable
against the Borrower Parties in accordance with their respective terms, except
as such enforceability may be limited by applicable bankruptcy, insolvency,
liquidation, reorganization and other laws affecting the rights of creditors
generally and general principles of equity.
     D.       Litigation. There are no suits, actions, proceedings or
investigations pending, or to the best of its knowledge, threatened against or
involving the Borrower Parties or the Premises before any arbitrator or
Governmental Authority, except for such suits, actions, proceedings or
investigations which,
GECC Contract No. 32775
GECC Property No. 8004-8031
Baton Rouge, Louisiana

9



--------------------------------------------------------------------------------



 



individually or in the aggregate, have not had, and would not reasonably be
expected to result in, a Material Adverse Effect.
     E.       Absence of Breaches or Defaults. The Borrower Parties are not, and
the authorization, execution, delivery and performance of this Agreement and the
other Loan Documents will not result, in any breach or default under any other
document, instrument or agreement to which any of the Borrower Parties is a
party or by which any of the Borrower Parties, the Premises or any of the
property of any of the Borrower Parties is subject or bound, except for such
breaches or defaults which, individually or in the aggregate, have not had, and
would not reasonably be expected to result in, a Material Adverse Effect. The
authorization, execution, delivery and performance of this Agreement and the
other Loan Documents will not violate any applicable law, statute, regulation,
rule, ordinance, code, rule or order. The Premises is not subject to any right
of first refusal, right of first offer or option to purchase or lease granted to
a third party.
     F.       Utilities. All utility services and easements necessary for the
construction of the Improvements and the operation thereof as a Permitted
Concept are available at the boundaries of the Land, including water supply,
storm and sanitary sewer facilities, gas, electric and telephone facilities.
     G.       Zoning; Compliance With Laws. The Premises is in compliance with
all applicable zoning requirements, and the use of the Premises as a Permitted
Concept does not constitute a nonconforming use under applicable zoning
requirements. The Borrower Parties and the Premises are in compliance with all
Applicable Regulations except for such noncompliance which has not had, and
would not reasonably be expected to result in, a Material Adverse Effect.
     H.       Area Development; Wetlands. No condemnation or eminent domain
proceedings affecting the Premises have been commenced or, to the best of
Borrower’s knowledge, are contemplated. Neither the Premises, nor to the best of
Borrower’s knowledge, the real property bordering the Premises, are designated
by any Governmental Authority as a wetlands.
     I.       Licenses and Permits; Access. All required licenses and permits,
both governmental and private, to begin construction of the Improvements are in
full force and effect, except for such licenses and permits the failure of which
to obtain has not had, and would not reasonably be expected to result in, a
Material Adverse Effect. Adequate rights of access to public roads and ways are
available to the Premises for unrestricted ingress and egress and otherwise to
permit utilization of the Premises for their intended purposes, and all such
public roads and ways have been completed and dedicated to public use.
     J.       Environmental. The representations and warranties of Borrower set
forth in Section 2 of the Environmental Indemnity Agreement, together with the
corresponding definitions, are incorporated by reference into this Agreement as
if stated in full in this Agreement.
     K.       Title to Premises; First Priority Lien. Fee title to the real
property comprising the Premises is vested in Borrower, free and clear of all
liens, encumbrances, charges and security interests of any nature whatsoever,
except the Permitted Exceptions. Borrower is owner of all Personal Property,
free and clear of all liens, encumbrances, charges and security interests of any
nature whatsoever, and no Affiliate of Borrower owns any of the Personal
Property. Upon Closing, Lender shall have a first priority lien upon and
security interest in the Premises pursuant to the Mortgage and the UCC-1
Financing Statements.
     L.       No Mechanics’ Liens. Except as set forth on Exhibit C attached
hereto, there are no delinquent accounts payable or mechanics’ liens in favor of
any materialman, laborer, or any other person or entity in connection with labor
or materials furnished to or performed on any portion of the Premises; and no
work has been performed or is in progress nor have materials been supplied to
the Premises or
GECC Contract No. 32775
GECC Property No. 8004-8031
Baton Rouge, Louisiana

10



--------------------------------------------------------------------------------



 



agreements entered into for work to be performed or materials to be supplied to
the Premises prior to the date hereof, which will be delinquent on or before the
Closing Date.
     M.       Franchisor Provisions. The Premises have been approved by
Franchisor and Franchisor has either entered into a franchise, license or area
development agreement with Borrower with respect to the Premises or has agreed
to enter into such agreement with Borrower upon the completion of the
construction of the Improvements. If such franchise, license or area development
agreement has been entered into prior to the date of this Agreement:
(1) Borrower has delivered to Lender a true, correct and complete copy of the
Franchise Agreement; (2) the Franchise Agreement is the only agreement in effect
with Franchisor with respect to the Premises; (3) the Franchise Agreement is in
full force and effect and constitutes the legal, valid and binding obligations
of the parties to the Franchise Agreement, enforceable in accordance with its
terms, except as such enforceability may be limited by applicable bankruptcy,
insolvency, liquidation, reorganization and other laws affecting the rights of
creditors generally and general principles of equity; (4) none of the Borrower
Parties has assigned, transferred, mortgaged, hypothecated or otherwise
encumbered the Franchise Agreement or any rights thereunder or any interest
therein, and none of the Borrower Parties has received any notice that
Franchisor has made any assignment, pledge or hypothecation of all or any part
of its rights or interest in the Franchise Agreement; (5) no notice of default
from Franchisor has been received under the Franchise Agreement which has not
been cured and no notice of default to Franchisor has been given under the
Franchise Agreement which has not been cured; (6) no event has occurred and no
condition exists which, with the giving of notice or the lapse of time or both,
would constitute a default under the Franchise Agreement; and (7) the Franchise
Agreement has a term (inclusive of existing renewal options) which will expire
after the scheduled maturity date of the Amended and Restated Note.
     N.       Money Laundering. (1) Borrower has taken all reasonable measures,
in accordance with all applicable Anti-Money Laundering Laws, with respect to
each holder of a direct or indirect interest in the Borrower Parties, to assure
that funds invested by such holders in the Borrower Parties are derived from
legal sources; provided, however, none of the foregoing shall apply to any
Person to the extent that such Person’s interest is in or through a U.S.
Publicly-Traded Entity.
     (2)      To Borrower’s knowledge after making due inquiry, neither any of
the Borrower Parties nor any holder of a direct or indirect interest in the
Borrower Parties (a) is under investigation by any Governmental Authority for,
or has been charged with, or convicted of, any violation of any Anti-Money
Laundering Laws, or drug trafficking, terrorist-related activities or other
money laundering predicated crimes or a violation of the BSA, (b) has been
assessed civil penalties under these or related laws, or (c) has had any of its
funds seized or forfeited in an action under these or related laws; provided,
however, none of the foregoing shall apply to any Person to the extent that such
Person’s interest is in or through a U.S. Publicly-Traded Entity.
     (3)       Borrower has taken reasonable steps, consistent with industry
practice for comparable organizations and in any event as required by law, to
ensure that the Borrower Parties are and shall be in compliance with all
(a) Anti-Money Laundering Laws and (b) OFAC Laws and Regulations.
     O.       Management Agreement. Borrower has delivered to Lender a true,
correct and complete copy of the Management Agreement. The Management Agreement
is the only agreement in effect with Manager with respect to the Premises. The
Management Agreement is in full force and effect and constitutes the legal,
valid and binding obligations of the parties to the Management Agreement,
enforceable in accordance with its terms, except as such enforceability may be
limited by applicable bankruptcy, insolvency, liquidation, reorganization and
other laws affecting the rights of creditors generally and general principles of
equity. As it relates to the Premises, Borrower has not assigned, transferred,
mortgaged, hypothecated or otherwise encumbered the Management Agreement or any
rights thereunder or any interest therein, and Borrower has not received any
notice that Manager has made any assignment, pledge or hypothecation of all or
any part of its rights or interest in the
GECC Contract No. 32775
GECC Property No. 8004-8031
Baton Rouge, Louisiana

11



--------------------------------------------------------------------------------



 



Management Agreement. No notice of default from Manager has been received under
the Management Agreement that has not been cured and no notice of default to
Manager has been given under the Management Agreement which has not been cured.
No event has occurred and no condition exists which, with the giving of notice
or the lapse of time or both, would constitute a default under the Management
Agreement.
     6.       Covenants. Borrower covenants to Lender from and after the Closing
Date and until all of the Obligations are satisfied in full, as follows:
     A.       Payment of the Note. Borrower shall punctually pay, or cause to be
paid, the principal, interest and all other sums to become due in respect of the
Note and the other Loan Documents in accordance with the Note and the other Loan
Documents. Borrower shall authorize Lender to establish arrangements whereby all
scheduled payments made in respect of the Obligations are transferred by
Automated Clearing House Debit initiated by Lender directly from an account at a
U.S. bank in the name of Borrower to such account as Lender may designate or as
Lender may otherwise designate.
     B.       Title. Borrower shall maintain good and marketable fee simple
title to the real property comprising the Premises, and title to the Personal
Property and the remainder of the Premises, free and clear of all liens,
encumbrances, charges and other exceptions to title, except the Permitted
Exceptions or except as permitted by the Loan Documents. Lender shall have valid
first liens upon and security interests in the Premises, including the Personal
Property, pursuant to the Mortgage and the UCC-1 Financing Statements.
     C.       Organization and Status of Borrower; Preservation of Existence.
Each of the Borrower Parties (other than individuals), as applicable, shall be
validly existing and in good standing under the laws of its state of
incorporation or formation. Borrower shall be qualified as a foreign
corporation, partnership or limited liability company to do business in each
state where the Premises is located, and each of the Borrower Parties shall be
qualified as a foreign corporation, partnership or limited liability company in
any other jurisdiction where the failure to be qualified would reasonably be
expected to result in a Material Adverse Effect. Borrower shall preserve its
current form of organization and shall not change its legal name, its state of
formation, nor, in one transaction or a series of related transactions, merge
with or into, or consolidate with, any other entity without providing, in each
case, Lender with 30 days’ prior written notice and obtaining Lender’s prior
written consent (to the extent such consent is required under Section 7 of this
Agreement). In addition, Borrower shall require, and shall take reasonable
measures to comply with the requirement, that no individual or entity owning
directly or indirectly any interest in any of the Borrower Parties is an
individual or entity whose property or interests are subject to being blocked
under any of the OFAC Laws and Regulations or is otherwise in violation of any
of the OFAC Laws and Regulations; provided, however, the covenant contained in
this sentence shall not apply to any Person to the extent that such Person’s
interest is in or through a U.S. Publicly-Traded Entity.
     D.       Licenses and Permits. From and after the Completion Date, all
required licenses and permits, both governmental and private, to use and operate
the Premises as a Permitted Concept shall be maintained in full force and
effect.
     E.       Compliance With Laws Generally. The use and occupation of the
Premises, and the condition thereof, including, without limitation, any
Restoration, shall comply with all Applicable Regulations now or hereafter in
effect, including, without limitation, the OFAC Laws and Regulations and
Anti-Money Laundering Laws. In addition, the Borrower Parties shall comply with
all Applicable Regulations now or hereafter in effect. Without limiting the
generality of the other provisions of this Section, Borrower shall comply with
the ADA, and all regulations promulgated thereunder, as it affects the Premises.
GECC Contract No. 32775
GECC Property No. 8004-8031
Baton Rouge, Louisiana

12



--------------------------------------------------------------------------------



 



     F.       Compliance With Environmental Provisions. The covenants,
obligations and agreements of Borrower set forth in Sections 3 through 7 of the
Environmental Indemnity Agreement, together with the corresponding definitions,
are incorporated by reference into this Agreement as if stated in full in this
Agreement.
     G.       Financial Statements. From and after the Completion Date, within
45 days after the end of each fiscal quarter and within 120 days after the end
of each fiscal year of Borrower, Borrower shall deliver to Lender (1) complete
financial statements of the Borrower Parties including a balance sheet, profit
and loss statement, statement of cash flows and all other related schedules for
the fiscal period then ended; (2) income statements for the business at the
Premises; (3) standard hotel data of rooms sold and rooms available, as well as
gross revenue breakdown of room revenue from other revenue, so that occupancy
ADR and RevPar Statistics can be calculated; and (4) such other financial
information as Lender may reasonably request in order to establish compliance
with the financial covenants in the Loan Documents, including, without
limitation, Section 6.J of this Agreement. All such annual financial statements
shall be prepared in accordance with GAAP from period to period, and shall be
certified to be accurate and complete by Borrower (or the Treasurer or other
appropriate officer of Borrower). In the event the property and business at the
Premises is ordinarily consolidated with other business for financial statement
purposes, such financial statements shall be prepared on a consolidated basis
showing separately the sales, profits and losses, assets and liabilities
pertaining to the Premises with the basis for allocation of overhead of other
charges being clearly set forth. The financial statements delivered to Lender
need not be audited, but Borrower shall deliver to Lender copies of any audited
financial statements of Borrower which may be prepared, as soon as they are
available. Borrower shall also cause to be delivered to Lender copies of any
financial statements required to be delivered to Borrower by any tenants of the
Premises.
     H.       Lost Note. Borrower shall, if the Note is mutilated, destroyed,
lost or stolen (a “Lost Note”), promptly deliver to Lender, upon receipt from
Lender of an affidavit and indemnity in a form reasonably acceptable to Lender
and Borrower stipulating that the Note has been mutilated, destroyed, lost or
stolen, in substitution therefor, a new promissory note containing the same
terms and conditions as the Lost Note with a notation thereon of the unpaid
principal and accrued and unpaid interest. Borrower shall provide fifteen
(15) days’ prior notice to Lender before making any payments to third parties in
connection with the Lost Note.
     I.       Inspections. Borrower shall, during normal business hours (or at
any time in the event of an emergency) and at reasonable intervals, (1) provide
Lender and Lender’s officers, employees, agents, advisors, attorneys,
accountants, architects, and engineers with access to the Premises, all
drawings, plans, and specifications for the Premises in possession of any of the
Borrower Parties, all engineering reports relating to the Premises in the
possession of any of the Borrower Parties, the files, correspondence and
documents relating to the Premises, and the financial books and records,
including lists of delinquencies, relating to the ownership, operation, and
maintenance of the Premises (including, without limitation, any of the foregoing
information stored in any computer files), (2) allow such persons to make such
inspections, tests, copies, and verifications as Lender considers necessary, and
(3) if Borrower is in breach of the Debt Service Coverage Ratio requirement set
forth in the following subsection J, pay expenses reasonably incurred by Lender
from time to time in conducting such inspections, tests, copies and
verifications upon demand (such amounts to bear interest at the Default Rate if
not paid upon demand until paid).
     J.       Debt Service Coverage Ratio. From and after the Completion Date,
Borrower shall maintain a Debt Service Coverage Ratio of at least 1.25:1 before
distribution payouts and 1.0:1 after distribution payouts, as determined as of
Borrower’s fiscal year end. For purposes of this Section, the term “Debt Service
Coverage Ratio” shall mean with respect to the twelve month period of time
immediately preceding the date of determination, the ratio calculated for such
period of time, each as determined in accordance with GAAP, of (1) earnings
before Interest Expense, income taxes,
GECC Contract No. 32775
GECC Property No. 8004-8031
Baton Rouge, Louisiana

13



--------------------------------------------------------------------------------



 



Depreciation and Amortization, plus or minus other non-recurring
renovation/remodel expenses funded with the proceeds of a loan or other
non-operating sources to (2) principal and interest payments on the aggregate
first mortgage term debt.
     For purposes of this Section, the following terms shall be defined as set
forth below:
     “Depreciation and Amortization” shall mean the depreciation and
amortization accruing during any period of determination with respect to
Borrower and the other Borrower Parties, collectively, as determined in
accordance with GAAP.
     “Interest Expense” shall mean for any period of determination, the sum of
all interest accrued or which should be accrued in respect of all Debt of
Borrower and the other Borrower Parties, collectively, as determined in
accordance with GAAP.
     K.       Affiliate Transactions. Unless otherwise approved by Lender, all
transactions between Borrower and any of its Affiliates shall be on terms
substantially as advantageous to Borrower as those which could be obtained by
Borrower in a comparable arm’s length transaction with a non-Affiliate of
Borrower.
     L.       Compliance Certificates. Within 90 days after the end of each
fiscal year of Borrower, Borrower shall deliver a compliance certificate to
Lender in a form to be provided by Lender in order to establish that Borrower is
in compliance in all material respects with all of its obligations, duties and
covenants under the Loan Documents.
     M.       Franchise Agreement. From and after the Completion Date, the
Franchise Agreement shall be maintained in full force and effect. No event shall
occur nor shall any condition exist which, with the giving of notice or the
lapse of time or both, would constitute a breach or default under the Franchise
Agreement. Borrower shall give prompt notice to Lender of any claim of default
by or to the franchisee under the Franchise Agreement and shall provide Lender
with a copy of any default notice given or received by the franchisee under the
Franchise Agreement and any information submitted or referenced in support of
such claim of default. Borrower shall also give prompt notice to Lender of any
extensions or renewals of the Franchise Agreement and the expiration or
termination of the Franchise Agreement.
     N.       Use of Disbursements. Borrower will use the Disbursements solely
to construct the Improvements, and it will not require and will not avail itself
of any other extension of credit for such purpose without Lender’s prior written
consent.
     O.       Contract Documents. Following approval by Lender, the Contract
Documents, including, without limitation, the location of the Improvements
depicted on the Site and Utility Plans, will not be changed or altered in any
respect without Lender’s prior written consent except as allowed in the
Disbursement Agreement.
     P.       OFAC Laws and Regulations. Borrower shall immediately notify
Lender in writing if any individual or entity owning directly or indirectly any
interest in any of the Borrower Parties or any director, officer, member,
manager or partner of any of such holders is an individual or entity whose
property or interests are subject to being blocked under any of the OFAC Laws
and Regulations or is otherwise in violation of any of the OFAC Laws and
Regulations, or is under investigation by any governmental entity for, or has
been charged with, or convicted of, drug trafficking, terrorist-related
activities or any violation of Anti-Money Laundering Laws, has been assessed
civil penalties under these or related laws, or has had funds seized or
forfeited in an action under these or related laws; provided, however, the
covenant contained in this sentence shall not apply to any Person to the extent
that such Person’s interest is in or through a U.S. Publicly-Traded Entity.
GECC Contract No. 32775
GECC Property No. 8004-8031
Baton Rouge, Louisiana

14



--------------------------------------------------------------------------------



 



     Q.       Management Agreement. The Management Agreement shall be maintained
in full force and effect. No event shall occur nor shall any condition exist
which, with the giving of notice or the lapse of time or both, would constitute
a breach or default under the Management Agreement. Borrower shall give prompt
notice to Lender of any claim of default by or to the Manager under the
Management Agreement and shall provide Lender with a copy of any default notice
given or received by the Manager under the Management Agreement and any
information submitted or referenced in support of such claim of default.
Borrower shall also give prompt notice to Lender of the expiration or
termination of the Management Agreement.
     7.       Prohibition on Change of Control and Pledge. A. Without limiting
the terms and conditions of Section 3.09 of the Mortgage, Borrower agrees that,
from and after the Closing Date and until all of the Obligations are satisfied
in full, without the prior written consent of Lender: (1) no Change of Control
shall occur; and (2) no interest in any of the Borrower Parties shall be
pledged, encumbered, hypothecated or assigned as collateral for any obligation
of any of the Borrower Parties (each, a “Pledge”). In addition, no interest in
any of the Borrower Parties, or in any individual or person owning directly or
indirectly any interest in any of the Borrower Parties, shall be transferred,
assigned or conveyed to any individual or person whose property or interests are
subject to being blocked under any of the OFAC Laws and Regulations or who is in
violation of any of the OFAC Laws and Regulations, and any such transfer,
assignment or conveyance shall not be effective until the transferee has
provided written certification to Borrower and Lender that (x) the transferee or
any person who owns directly or indirectly any interest in transferee, is not an
individual or entity whose property or interests are subject to being blocked
under any of the OFAC Laws and Regulations or is otherwise in violation of the
OFAC Laws and Regulations, and (y) the transferee has taken reasonable measures
to assure than any individual or entity who owns directly or indirectly any
interest in transferee, is not an individual or entity whose property or
interests are subject to being blocked under any of the OFAC Laws and
Regulations or is otherwise in violation of the OFAC Laws and Regulations;
provided, however, the covenant contained in this sentence shall not apply to
any Person to the extent that such Person’s interest is in or through a U.S.
Publicly-Traded Entity.
     B.       Lender’s consent to a Change of Control or Pledge shall be subject
to the satisfaction of such conditions as Lender shall determine in its sole
discretion, including, without limitation, (1) the execution and delivery of
such modifications to the terms of the Loan Documents as Lender shall request,
(2) the proposed Change of Control or Pledge having been approved by each of the
rating agencies which have issued ratings in connection with any Securitization
of the Loan as well as any other rating agency selected by Lender, and (3) the
proposed transferee having agreed to comply with all of the terms and conditions
of the Loan Documents (including any modifications requested by Lender pursuant
to clause (1) above). In addition, any such consent shall be conditioned upon
payment by Borrower to Lender of (a) a fee equal to one percent (1%) of the then
outstanding principal balance of the Note and (b) all out-of-pocket costs and
expenses incurred by Lender in connection with such consent, including, without
limitation, reasonable attorneys’ fees. Lender shall not be required to
demonstrate any actual impairment of its security or any increased risk of
default hereunder in order to declare the Obligations immediately due and
payable upon a Change of Control or Pledge in violation of this Section. The
provisions of this Section shall apply to every Change of Control or Pledge
regardless of whether voluntary or not, or whether or not Lender has consented
to any previous Change of Control or Pledge.
     8.       Transaction Characterization. A. It is the intent of the parties
hereto that this Agreement and the other Loan Documents are a contract to extend
a financial accommodation (as such term is used in the Code) for the benefit of
Borrower and that the Loan Documents evidence one unitary, unseverable
transaction pertaining to the Premises.
     B.       It is the intent of the parties hereto that the business
relationship created by the Loan Documents is solely that of creditor and debtor
and has been entered into by both parties in reliance upon the economic and
legal bargains contained in the Loan Documents. None of the agreements contained
GECC Contract No. 32775
GECC Property No. 8004-8031
Baton Rouge, Louisiana

15



--------------------------------------------------------------------------------



 



in the Loan Documents is intended, nor shall the same be deemed or construed, to
create a partnership (either de jure or de facto) between Borrower and Lender,
to make them joint venturers, to make Borrower an agent, legal representative,
partner, subsidiary or employee of Lender, nor to make Lender in any way
responsible for the debts, obligations or losses of Borrower.
     9.       Default and Remedies. A. Each of the following shall be deemed an
event of default by Borrower (each, an “Event of Default”):
     (1)       If any representation or warranty of any of the Borrower Parties
set forth in any of the Loan Documents is false in any material respect when
made, or if any of the Borrower Parties renders any statement or account which
is false in any material respect.
     (2)       If any principal, interest or other monetary sum due under the
Note, the Mortgage or any other Loan Document is not paid within five days after
the date when due; provided, however, notwithstanding the occurrence of such an
Event of Default, Lender shall not be entitled to exercise its rights and
remedies set forth below unless and until Lender shall have given Borrower
written notice thereof and a period of five days from the delivery of such
notice shall have elapsed without such Event of Default being cured.
     (3)       If Borrower fails to observe or perform any of the other
covenants, conditions, or obligations of this Agreement; provided, however, if
any such failure does not involve the payment of any monetary sum, is not
willful or intentional, does not place any rights or interest in collateral of
Lender in immediate jeopardy, and is within the reasonable power of Borrower to
promptly cure after receipt of notice thereof, all as determined by Lender in
its reasonable discretion, then such failure shall not constitute an Event of
Default hereunder, unless otherwise expressly provided herein, unless and until
Lender shall have given Borrower notice thereof and a period of 30 days shall
have elapsed, during which period Borrower may correct or cure such failure,
upon failure of which an Event of Default shall be deemed to have occurred
hereunder without further notice or demand of any kind being required. If such
failure cannot reasonably be cured within such 30-day period, as determined by
Lender in its reasonable discretion, and Borrower is diligently pursuing a cure
of such failure, then Borrower shall have a reasonable period to cure such
failure beyond such 30-day period, which shall not exceed 90 days after
receiving notice of the failure from Lender. If Borrower shall fail to correct
or cure such failure within such 90-day period, an Event of Default shall be
deemed to have occurred hereunder without further notice or demand of any kind
being required.
     (4)       If any of the Borrower Parties becomes insolvent within the
meaning of the Code, files or notifies Lender that it intends to file a petition
under the Code, initiates a proceeding under any similar law or statute relating
to bankruptcy, insolvency, reorganization, winding up or adjustment of debts
(collectively, an “Action”), becomes the subject of either a petition under the
Code or an Action, or is not generally paying its debts as the same become due.
Notwithstanding the foregoing, the filing of an involuntary bankruptcy
proceeding against any of the Borrower Parties shall not be an Event of Default
herein provided that such case or proceeding is dismissed with prejudice within
60 days of the filing thereof.
     (5)       If there is an “Event of Default” or a breach or default, after
the passage of all applicable notice and cure or grace periods, under any of the
Other Agreements, or any other Loan Document.
     (6)       If a final, nonappealable judgment is rendered by a court against
any of the Borrower Parties which (a) has a Material Adverse Effect on the
operation of the Premises as a Permitted Concept, or (b) is in an amount greater
than $100,000.00 and not covered by insurance, and, in either case, is not
discharged or provision made for such discharge within 60 days from the date of
entry of such judgment.
GECC Contract No. 32775
GECC Property No. 8004-8031
Baton Rouge, Louisiana

16



--------------------------------------------------------------------------------



 



     (7)       If there is a breach or default, after the passage of all
applicable notice and cure or grace periods, under the Franchise Agreement, or
if the Franchise Agreement terminates or expires prior to the payment in full of
the Note in accordance with its terms and a substitute agreement for the
terminated or expired agreement is not entered into with Franchisor prior to
such expiration or termination, which substitute agreement shall be in form and
substance reasonably satisfactory to Lender and shall expire after the scheduled
maturity date of the Note.
     (8)       If there is a breach or default, after the passage of all
applicable notice and cure or grace periods, under the Management Agreement, or
if the Management Agreement terminates or expires prior to the payment in full
of the Note in accordance with its terms and a substitute agreement for the
terminated or expired agreement is not entered into with Manager prior to such
expiration or termination, which substitute agreement shall be in form and
substance reasonably satisfactory to Lender and shall expire after the scheduled
maturity date of the Note.
     B.       Upon the occurrence and during the continuance of an Event of
Default, subject to the limitations set forth in subsection A, Lender may
declare all or any part of the obligations of Borrower under the Note, this
Agreement and any other Loan Document to be due and payable, and the same shall
thereupon become due and payable without any presentment, demand, protest or
notice of any kind except as otherwise expressly provided herein, and Borrower
hereby waives notice of intent to accelerate the obligations secured by the
Mortgage and notice of acceleration. Thereafter, Lender may exercise, at its
option, concurrently, successively or in any combination, all remedies available
at law or in equity, including without limitation any one or more of the
remedies available under the Note, the Mortgage or any other Loan Document.
Neither the acceptance of this Agreement nor its enforcement shall prejudice or
in any manner affect Lender’s right to realize upon or enforce any other
security now or hereafter held by Lender, it being agreed that Lender shall be
entitled to enforce this Agreement and any other security now or hereafter held
by Lender in such order and manner as it may in its absolute discretion
determine. No remedy herein conferred upon or reserved to Lender is intended to
be exclusive of any other remedy given hereunder or now or hereafter existing at
law or in equity or by statute. Every power or remedy given by any of the Loan
Documents to Lender, or to which Lender may be otherwise entitled, may be
exercised, concurrently or independently, from time to time and as often as may
be deemed expedient by Lender.
     10.       Indemnity; Release. A. Initially capitalized terms in this
Section that are not otherwise defined in this Agreement shall have the meanings
set forth in the Environmental Indemnity Agreement. Borrower shall, at its sole
cost and expense, protect, defend, indemnify, release and hold harmless each of
the Indemnified Parties for, from and against any and all claims, suits,
liabilities (including, without limitation, strict liabilities), actions,
proceedings, obligations, debts, damages, losses, costs, expenses, diminutions
in value, fines, penalties, charges, fees, expenses, judgments, awards, amounts
paid in settlement and damages of whatever kind or nature (including, without
limitation, attorneys’ fees, court costs and other costs of defense)
(collectively, “Losses”) (excluding Losses suffered by an Indemnified Party
directly arising out of such Indemnified Party’s gross negligence or willful
misconduct; provided, however, that the term “gross negligence” shall not
include gross negligence imputed as a matter of law to any of the Indemnified
Parties solely by reason of Borrower’s interest in the Premises or Borrower’s
failure to act in respect of matters which are or were the obligation of
Borrower under the Loan Documents and the Development Documents), and costs of
Remediation (whether or not performed voluntarily), engineers’ fees,
environmental consultants’ fees, and costs of investigation (including but not
limited to sampling, testing, and analysis of soil, water, air, building
materials and other materials and substances whether solid, liquid or gas)
imposed upon or incurred by or asserted against any Indemnified Parties, and
directly or indirectly arising out of or in any way relating to any one or more
of the following: (1) any presence of any Hazardous Materials in, on, above, or
under the Premises introduced to the Premises prior to or during the ownership
of the Premises by Borrower; (2) any past, present or Threatened Release in, on,
above, under or from the Premises regarding Hazardous Materials introduced to
the Premises prior to or during the ownership of the Premises by Borrower;
(3) any activity
GECC Contract No. 32775
GECC Property No. 8004-8031
Baton Rouge, Louisiana

17



--------------------------------------------------------------------------------



 



by Borrower, any person or entity affiliated with Borrower or any tenant or
other user of the Premises in connection with any actual, proposed or threatened
use, treatment, storage, holding, existence, disposition or other Release,
generation, production, manufacturing, processing, refining, control,
management, abatement, removal, handling, transfer or transportation to or from
the Premises of any Hazardous Materials at any time located in, under, on or
above the Premises; (4) any activity by Borrower, any person or entity
affiliated with Borrower or any tenant or other user of the Premises in
connection with any actual or proposed Remediation of any Hazardous Materials at
any time located in, under, on or above the Premises, whether or not such
Remediation is voluntary or pursuant to court or administrative order, including
but not limited to any removal, remedial or corrective action; (5) any past,
present or threatened non-compliance or violations of any Environmental Laws (or
permits issued pursuant to any Environmental Law) in connection with the
Premises or operations thereon, regarding Hazardous Materials introduced to the
Premises prior to or during the ownership of the Premises by Borrower, including
but not limited to any failure by Borrower, any person or entity affiliated with
Borrower or any tenant or other user of the Premises to comply with any order of
any Governmental Authority in connection with any Environmental Laws; (6) the
imposition, recording or filing or the threatened imposition, recording or
filing of any Environmental Lien encumbering the Premises regarding Hazardous
Materials introduced to the Premises prior to or during the ownership of the
Premises by Borrower; (7) any administrative processes or proceedings or
judicial proceedings in any way connected with any matter addressed in this
Agreement; (8) any past, present or threatened injury to, destruction of or loss
of natural resources in any way connected with the Premises regarding Hazardous
Materials introduced to the Premises prior to or during the ownership of the
Premises by Borrower, including but not limited to costs to investigate and
assess such injury, destruction or loss; (9) any acts of Borrower, any person or
entity affiliated with Borrower or any tenant or other user of the Premises in
arranging for disposal or treatment, or arranging with a transporter for
transport for disposal or treatment, of Hazardous Materials owned or possessed
by Borrower, any person or entity affiliated with Borrower or any tenant or
other user, at any facility or incineration vessel owned or operated by another
person or entity and containing such or similar Hazardous Materials; (10) any
acts of Borrower, any person or entity affiliated with Borrower or any tenant or
other user of the Premises, in accepting any Hazardous Materials for transport
to disposal or treatment facilities, incineration vessels or sites selected by
Borrower, any person or entity affiliated with Borrower or any tenant or other
user of the Premises, from which there is a Release, or a Threatened Release of
any Hazardous Materials which causes the incurrence of costs for Remediation;
(11) any personal injury, wrongful death, or property damage arising under any
statutory or common law or tort law theory regarding Hazardous Materials
introduced to the Premises prior to or during the ownership of the Premises by
Borrower, including but not limited to damages assessed for the maintenance of a
private or public nuisance or for the conducting of an abnormally dangerous
activity on or near the Premises; (12) any disclosures of information, financial
or otherwise, (x) made by (i) Lender or Lender’s employees, officers, agents and
designees to Franchisor or any third party as contemplated by Section 11.R of
this Agreement, or (ii) any employee, officer, agent or representative of
Franchisor to Lender or any other Indemnified Par ty, or (y) obtained from any
credit reporting agency with respect to Borrower, any guarantor of the Loan, any
Affiliate of Borrower, any of the other Borrower Parties or any operator or
lessee of the Premises; or (13) any misrepresentation or inaccuracy in any
representation or warranty by Borrower or material breach or failure to perform
by Borrower of any covenants or other obligations pursuant to this Agreement.
Notwithstanding the above, Borrower shall not be liable for the acts of tenants
or other users occurring after the Borrower no longer owns the Premises.
     B.       Excluding losses suffered by Lender directly arising out of
Lender’s gross negligence or willful misconduct; provided, however, that the
term “gross negligence” shall not include gross negligence imputed as a matter
of law to Lender solely by reason of Borrower’s interest in the Premises or
Borrower’s failure to act in respect of matters which are or were the obligation
of Borrower under the Loan Documents, Borrower fully and completely releases,
waives and covenants not to assert any claims, liabilities, actions, defenses,
challenges, contests or other opposition against Lender, however characterized,
known or unknown, foreseen or unforeseen, now existing or arising in the future,
relating to this Agreement and any Hazardous Materials, Releases or Remediation
on, at or affecting the Premises.
GECC Contract No. 32775
GECC Property No. 8004-8031
Baton Rouge, Louisiana

18



--------------------------------------------------------------------------------



 



     11.       Miscellaneous Provisions.
     A.       Notices. All notices, consents, approvals or other instruments
required or permitted to be given by either party pursuant to this Agreement or
any of the other Loan Documents shall be in writing and given by (i) hand
delivery, (ii) facsimile, (iii) express overnight delivery service or
(iv) certified or registered mail, return receipt requested, and shall be deemed
to have been delivered upon (a) receipt, if hand delivered, (b) transmission, if
delivered by facsimile, (c) the next Business Day, if delivered by express
overnight delivery service, or (d) the third Business Day following the day of
deposit of such notice with the United States Postal Service, if sent by
certified or registered mail, return receipt requested. Notices shall be
provided to the parties and addresses (or facsimile numbers, as applicable)
specified below. If to Borrower: Summit Hotel Properties, LLC, 2701 S. Minnesota
Avenue, Suite 6, Sioux Falls, South Dakota 57105, Attention: Hulyn Farr,
Telephone: (605) 361-9566, Telecopy: (605) 362-9388; and if to Lender: General
Electric Capital Corporation, 8377 East Hartford Drive, Suite 200 Scottsdale,
Arizona 85255, Attention: Collateral Management, Telephone: 480-585-4500,
Telecopy: 480-585-2225.
     B.       Real Estate Commission. Lender and Borrower represent and warrant
to each other that they have dealt with no real estate or mortgage broker,
agent, finder or other intermediary in connection with the transactions
contemplated by this Agreement or the other Loan Documents. Lender and Borrower
shall indemnify and hold each other harmless from and against any costs, claims
or expenses, including attorneys’ fees, arising out of the breach of their
respective representations and warranties contained within this Section.
     C.       Waiver and Amendment; Document Review. (1) No provisions of this
Agreement or the other Loan Documents shall be deemed waived or amended except
by a written instrument unambiguously setting forth the matter waived or amended
and signed by the party against which enforcement of such waiver or amendment is
sought. Waiver of any matter shall not be deemed a waiver of the same or any
other matter on any future occasion.
     (2)       In the event Borrower makes any request upon Lender requiring
Lender or Lender’s attorneys to review or prepare (or cause to be reviewed or
prepared) any documents, plans, specifications or other submissions in
connection with or arising out of this Agreement or any of the other Loan
Documents, then Borrower shall (a) reimburse Lender promptly upon Lender’s
demand for all out-of-pocket costs and expenses incurred by Lender in connection
with such review or preparation, including, without limitation, reasonable
attorneys’ fees, and (b) pay Lender a reasonable processing and review fee.
     D.       Captions. Captions are used throughout this Agreement and the
other Loan Documents for convenience of reference only and shall not be
considered in any manner in the construction or interpretation hereof.
     E.       Lender’s Liability. Notwithstanding anything to the contrary
provided in this Agreement or the other Loan Documents, it is specifically
understood and agreed, such agreement being a primary consideration for the
execution of this Agreement and the other Loan Documents by Lender, that (1)
there shall be absolutely no personal liability on the part of any shareholder,
director, officer or employee of Lender, with respect to any of the terms,
covenants and conditions of this Agreement or the other Loan Documents,
(2) Borrower waives all claims, demands and causes of action against Lender’s
officers, directors, employees and agents in the event of any breach by Lender
of any of the terms, covenants and conditions of this Agreement or the other
Loan Documents to be performed by Lender and (3) Borrower shall look solely to
the assets of Lender for the satisfaction of each and every remedy of Borrower
in the event of any breach by Lender of any of the terms, covenants and
conditions of this Agreement or the other Loan Documents to be performed by
Lender, such exculpation of liability to be absolute and without any exception
whatsoever.
GECC Contract No. 32775
GECC Property No. 8004-8031
Baton Rouge, Louisiana

19



--------------------------------------------------------------------------------



 



     F.       Severability. The provisions of this Agreement and the other Loan
Documents shall be deemed severable. If any part of this Agreement or the other
Loan Documents shall be held invalid, illegal or unenforceable, the remainder
shall remain in full force and effect, and such invalid, illegal or
unenforceable provision shall be reformed by such court so as to give maximum
legal effect to the intention of the parties as expressed therein.
     G.       Construction Generally. This Agreement and the other Loan
Documents have been entered into by parties who are experienced in sophisticated
and complex matters similar to the transaction contemplated by this Agreement
and the other Loan Documents and are entered into by both parties in reliance
upon the economic and legal bargains contained therein and shall be interpreted
and construed in a fair and impartial manner without regard to such factors as
the party which prepared the instrument, the relative bargaining powers of the
parties or the domicile of any party. Borrower and Lender were each represented
by legal counsel competent in advising them of their obligations and liabilities
hereunder.
     H.       Further Assurances. Borrower will, at its sole cost and expense,
do, execute, acknowledge and deliver or cause to be done, executed, acknowledged
and delivered all such further acts, documents, conveyances, notes, mortgages,
deeds of trust, assignments, security agreements, financing statements and
assurances as Lender shall from time to time reasonably require or deem
advisable to carry into effect the purposes of this Agreement and the other Loan
Documents, to perfect any lien or security interest granted in any of the Loan
Documents and for the better assuring and confirming of all of Lender’s rights,
powers and remedies under the Loan Documents.
     I.       Attorneys’ Fees. In the event of any judicial or other adversarial
proceeding between the parties concerning this Agreement or the other Loan
Documents, the prevailing party shall be entitled to recover its reasonable
attorneys’ fees and other costs in addition to any other relief to which it may
be entitled.
     J.       Entire Agreement. This Agreement and the other Loan Documents,
together with any other certificates, instruments or agreements to be delivered
in connection therewith, constitute the entire agreement between the parties
with respect to the subject matter hereof, and there are no other
representations, warranties or agreements, written or oral, between Borrower and
Lender with respect to the subject matter of this Agreement and the other Loan
Documents. Notwithstanding anything in this Agreement and the other Loan
Documents to the contrary, with respect to the Premises, upon the execution and
delivery of this Agreement by Borrower and Lender, any bid proposals or loan
commitments with respect to the transactions contemplated by this Agreement
shall be deemed null and void and of no further force and effect and the terms
and conditions of this Agreement shall control notwithstanding that such terms
and conditions may be inconsistent with or vary from those set forth in such bid
proposals or loan commitments.
     K.       Forum Selection; Jurisdiction; Venue; Choice of Law. Borrower
acknowledges that this Agreement and the other Loan Documents were substantially
negotiated in the State of Arizona, this Agreement and the other Loan Documents
were executed by Lender in the State of Arizona and delivered by Borrower in the
State of Arizona, all payments under the Note will be delivered in the State of
Arizona and there are substantial contacts between the parties and the
transactions contemplated herein and the State of Arizona. For purposes of any
action or proceeding arising out of this Agreement or any of the other Loan
Documents, the parties hereto hereby expressly submit to the jurisdiction of all
federal and state courts located in the State of Arizona and Borrower consents
that it may be served with any process or paper by registered mail or by
personal service within or without the State of Arizona in accordance with
applicable law. Furthermore, Borrower waives and agrees not to assert in any
such action, suit or proceeding that it is not personally subject to the
jurisdiction of such courts, that the action, suit or proceeding is brought in
an inconvenient forum or that venue of the action, suit or proceeding is
improper. It is the intent of the parties hereto that all provisions of this
Agreement and the Note shall be
GECC Contract No. 32775
GECC Property No. 8004-8031
Baton Rouge, Louisiana

20



--------------------------------------------------------------------------------



 



governed by and construed under the laws of the State of Arizona, without giving
effect to its principles of conflicts of law. To the extent that a court of
competent jurisdiction finds Arizona law inapplicable with respect to any
provisions of this Agreement or the Note, then, as to those provisions only, the
laws of the state where the Premises is located shall be deemed to apply.
Nothing in this Section shall limit or restrict the right of Lender to commence
any proceeding in the federal or state courts located in the state in which the
Premises is located to the extent Lender deems such proceeding necessary or
advisable to exercise remedies available under this Agreement or the other Loan
Documents.
     L.       Counterparts. This Agreement and the other Loan Documents may be
executed in one or more counterparts, each of which shall be deemed an original.
     M.       Assignments by Lender; Binding Effect. Lender may assign in whole
or in part its rights under this Agreement, including, without limitation, in
connection with any Transfer, Participation or Securitization. Upon any
unconditional assignment of Lender’s entire right and interest, including all
Lender’s duties and obligations, hereunder, Lender shall automatically be
relieved, from and after the date of such assignment, of liability for the
performance of any obligation of Lender contained herein. This Agreement and the
other Loan Documents shall be binding upon and inure to the benefit of Borrower
and Lender and their respective successors and permitted assigns, including,
without limitation, any United States trustee, any debtor in possession or any
trustee appointed from a private panel.
     N.       Survival. Except for the conditions of Closing set forth in
Section 4, which shall be satisfied or waived as of the Closing Date, all
representations, warranties, agreements, obligations and indemnities of Borrower
and Lender set forth in this Agreement and the other Loan Documents shall
survive the Closing.
     O.       Waiver of Jury Trial and Punitive, Consequential, Special and
Indirect Damages. BORROWER AND LENDER HEREBY KNOWINGLY, VOLUNTARILY AND
INTENTIONALLY WAIVE THE RIGHT EITHER MAY HAVE TO A TRIAL BY JURY WITH RESPECT TO
ANY AND ALL ISSUES PRESENTED IN ANY ACTION, PROCEEDING, CLAIM OR COUNTERCLAIM
BROUGHT BY EITHER OF THE PARTIES HERETO AGAINST THE OTHER OR ITS SUCCESSORS WITH
RESPECT TO ANY MATTER ARISING OUT OF OR IN CONNECTION WITH THIS AGREEMENT, ANY
OF THE OTHER LOAN DOCUMENTS OR ANY DOCUMENT CONTEMPLATED HEREIN OR RELATED
HERETO. THIS WAIVER BY THE PARTIES HERETO OF ANY RIGHT EITHER MAY HAVE TO A
TRIAL BY JURY HAS BEEN NEGOTIATED AND IS AN ESSENTIAL ASPECT OF THEIR BARGAIN.
FURTHERMORE, BORROWER AND LENDER HEREBY KNOWINGLY, VOLUNTARILY AND INTENTIONALLY
WAIVE THE RIGHT EITHER MAY HAVE TO SEEK PUNITIVE, CONSEQUENTIAL, SPECIAL AND
INDIRECT DAMAGES FROM THE OTHER AND ANY OF THE OTHER’S AFFILIATES, OFFICERS,
DIRECTORS OR EMPLOYEES OR ANY OF THEIR SUCCESSORS WITH RESPECT TO ANY AND ALL
ISSUES PRESENTED IN ANY ACTION, PROCEEDING, CLAIM OR COUNTERCLAIM BROUGHT BY
EITHER PARTY AGAINST THE OTHER OR ANY OF THE OTHER’S AFFILIATES, OFFICERS,
DIRECTORS OR EMPLOYEES OR ANY OF THEIR SUCCESSORS WITH RESPECT TO ANY MATTER
ARISING OUT OF OR IN CONNECTION WITH THIS AGREEMENT, ANY OF THE OTHER LOAN
DOCUMENTS OR ANY DOCUMENT CONTEMPLATED HEREIN OR RELATED HERETO. THE WAIVER BY
BORROWER AND LENDER OF ANY RIGHT THEY MAY HAVE TO SEEK PUNITIVE, CONSEQUENTIAL,
SPECIAL AND INDIRECT DAMAGES HAS BEEN NEGOTIATED BY THE PARTIES HERETO AND IS AN
ESSENTIAL ASPECT OF THEIR BARGAIN.
     P.       Transfers, Participations and Securitizations. (1) A material
inducement to Lender’s willingness to complete the transactions contemplated by
the Loan Documents is Borrower’s agreement that Lender may, at any time,
complete a Transfer, Participation or Securitization with respect to the Note,
Mortgage or any of the other Loan Documents or any or all servicing rights with
respect thereto.
GECC Contract No. 32775
GECC Property No. 8004-8031
Baton Rouge, Louisiana

21



--------------------------------------------------------------------------------



 



     (2)       Borrower agrees to cooperate in good faith with Lender in
connection with any such Transfer, Participation or Securitization of the Note,
Mortgage or any of the other Loan Documents, or any or all servicing rights with
respect thereto, including, without limitation (a) providing such documents,
financial and other data, and other information and materials (the
“Disclosures”) which would typically be required with respect to the Borrower
Parties and the Manager by a purchaser, transferee, assignee, servicer,
participant, investor or rating agency involved with respect to such Transfer,
Participation or Securitization, as applicable; provided, however, the Borrower
Parties, and the Manager shall not be required to make Disclosures of any
confidential information or any information which has not previously been made
public unless required by applicable federal or state securities laws; and
(b) amending the terms of the transactions evidenced by the Loan Documents to
the extent necessary so as to satisfy the requirements of purchasers,
transferees, assignees, servicers, participants, investors or selected rating
agencies involved in any such Transfer, Participation or Securitization, so long
as such amendments would not have a Material Adverse Effect upon the Borrower
Parties or the transactions contemplated hereunder. Lender shall be responsible
for preparing at its expense any documents evidencing the amendments referred to
in the preceding subitem (b).
     (3)       Borrower consents to Lender providing the Disclosures, as well as
any other information which Lender may now have or hereafter acquire with
respect to the Premises or Manager or the financial condition of the Borrower
Parties to each purchaser, transferee, assignee, servicer, participant, investor
or rating agency involved with respect to each Transfer, Participation or
Securitization, as applicable. Lender and Borrower (and their respective
Affiliates) shall each pay their own attorneys’ fees and other out-of-pocket
expenses incurred in connection with the performance of their respective
obligations under this Section.
     (4)       Notwithstanding anything to the contrary contained in this
Agreement or the other Loan Documents: (a) an Event of Default or a breach or
default, after the passage of all applicable notice and cure or grace periods,
under any Loan Document or Other Agreement which relates to a loan or
sale/leaseback transaction which has not been the subject of a Securitization,
Participation or Transfer shall not constitute an Event of Default or a breach
or default, as applicable, under any Loan Document or Other Agreement which
relates to a loan which has been the subject of a Securitization, Participation
or Transfer; (b) an Event of Default or a breach or default, after the passage
of all applicable notice and cure or grace periods, under any Loan Document or
Other Agreement which relates to a loan which is included in any Loan Pool shall
not constitute an Event of Default or a breach or default, as applicable, under
any Loan Document or Other Agreement which relates to a loan which is included
in any other Loan Pool; (c) the Loan Documents and Other Agreement corresponding
to the loans in any Loan Pool shall not secure the obligations of any of the
Borrower Parties contained in any Loan Document or Other Agreement which does
not correspond to a loan in such Loan Pool; and (d) the Loan Documents and Other
Agreement which do not correspond to a loan in any Loan Pool shall not secure
the obligations of any of the Borrower Parties contained in any Loan Document or
Other Agreement which does correspond to a loan in such Loan Pool.
     Q.       Estoppel Certificate. At any time, and from time to time, each
party agrees, promptly and in no event later than fifteen (15) days after a
request from the other party, to execute, acknowledge and deliver to the other
party a certificate in the form supplied by the other party, certifying: (a) to
its knowledge, whether there are then any existing defaults by it or the other
party in the performance of their respective obligations under this Agreement or
any of the other Loan Documents, and, if there are any such defaults, specifying
the nature and extent thereof; (b) that no notice of default has been given or
received by it under this Agreement or any of the other Loan Documents which has
not been cured, except as to defaults specified in the certificate; (c) the
capacity of the person executing such certificate, and that such person is duly
authorized to execute the same on behalf of it; and (d) any other information
reasonably requested by the other party in connection with this Agreement and
the other Loan Documents.
GECC Contract No. 32775
GECC Property No. 8004-8031
Baton Rouge, Louisiana

22



--------------------------------------------------------------------------------



 



     R.       Borrower authorizes its banks, creditors, suppliers, customers,
and Franchisor to disclose and release to Lender and its representatives any and
all information they may request from time to time regarding (a) any depository,
loan or other credit account of Borrower; (b) the status of the Franchise
Agreement; (c) the affairs and financial condition of Borrower, any other
Borrower Party, or any operator or lessee of the Premises; and (d) the business
operations at the Premises, including unit level and entity level operating
results. Borrower also authorizes Lender and its representatives to obtain
personal and business credit reports and asset reports with respect to Borrower
and the other Borrower Parties and to answer questions about its credit
experience with Borrower and the other Borrower Parties. All of the information
which Lender or its representatives obtain from time to time in accordance with
this Section, together with any and all other information which Lender or its
representatives now possess or in the future may acquire with respect to
Borrower, any of the other Borrower Parties, the Collateral, or the business
operations at the Premises, is referred to collectively as the “Borrower
Information.” Borrower authorizes Lender to disclose the Borrower Information to
(i) Lender’s Affiliates and professional advisors and consultants;
(ii) Franchisor, upon written request by Franchisor; and (iii) any proposed
transferee, purchaser, assignee, servicer, participant, investor, or ratings
agency, with respect to any proposed Lender Transfer or sale of any of the
Collateral. Borrower also authorizes to distribute to, or publish for the use
by, any third-parties for statistical analysis purposes the unit-level or
corporate level operating results for the Premises and Borrower prepared by
Lender from financial statements obtained from Borrower; provided, however, that
such results shall not be identified as relating to Borrower or any of the other
Borrower Parties.
GECC Contract No. 32775
GECC Property No. 8004-8031
Baton Rouge, Louisiana

23



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, Borrower and Lender have entered into this Agreement as
of the date first above written.

            LENDER:


GENERAL ELECTRIC CAPITAL CORPORATION,
a Delaware corporation
      By /s/ Kelly A. Hallford       Name:   Printed Kelly A. Hallford      Its:
Authorized Signatory     

            BORROWER:


SUMMIT HOTEL PROPERTIES, LLC,
a South Dakota limited liability company
      By:   /s/ Christopher D. Bills         Name:   Printed Christopher D.
Bills        Its: Chief Financial Officer     

GECC Contract No. 32775
GECC Property No. 8004-8031
Baton Rouge, Louisiana

24



--------------------------------------------------------------------------------



 



             
STATE OF ARIZONA
    )      
 
    )     SS.
COUNTY OF ________________________
    )      

     The foregoing instrument was acknowledged before me on
                              , 2007 by                               ,
                               of General Electric Capital Corporation, a
Delaware corporation, on behalf of the corporation.

                        Notary Public           

My Commission Expires:
___________________________________





             
STATE OF ARIZONA
    )      
 
    )     SS.
COUNTY OF MARICOPA
    )      

     The foregoing instrument was acknowledged before me on August 13, 2007 by
Christopher D. Bills, Chief Financial Officer of Summit Hotel Properties, LLC, a
South Dakota limited liability company, on behalf of the limited liability
company.

                  /s/ Jennifer L. Curry       Notary Public           

My Commission Expires:
3/24/2011
GECC Contract No. 32775
GECC Property No. 8004-8031
Baton Rouge, Louisiana

25



--------------------------------------------------------------------------------



 



EXHIBIT A
DESCRIPTION OF PREMISES
A certain tract of land situated in the Parish of East Baton Rouge, State of
Louisiana, designated according to a map by Baton Rouge Land Surveying, Inc.,
dated December 11, 2000 entitled “Map Showing Survey and Resubdivision of Tract
E-1-A, a portion of the Former Aldrich Estate into Tract E-1-A-1 & E-1-A-2
located in Section 94, Township 7 South, Range 1 East, GLD, East Baton Rouge
Parish, Louisiana for Parkland Investments, Inc.” as Tract E-1-A-1, recorded as
Original 722, Bundle 11183 in the official records of the Clerk and Recorder of
East Baton Rouge Parish, LA.
Tax ID #018-2116-4
GECC Contract No. 32775
GECC Property No. 8004-8031
Baton Rouge, Louisiana

26



--------------------------------------------------------------------------------



 



EXHIBIT B
Form of Amended and Restated Note
[attached]

 



--------------------------------------------------------------------------------



 



Exhibit C
(Disclosures per Section 5L)
None

 